LOIGED
DEC 0 6 2018

VICT()RIA L_ FRANCIS Clerk, U.S. District Court

Assistant U.S. Attorney Dismcita$i;g§ma"a F § LE §
U.S. Attorney’s Office

2601 second Avenue North, Suite 3200 DEC 1 0 1018
Biuings,` MT 59101 c\erk. v 3 °"S""°‘§°“"
Phone: (406) 247-4633 D‘S‘"°;§Ifn"$§“‘ "a

FAX: (406) 657-6058
E-mail: Victoria.Francis@usdoi.gL

ATTORNEY FOR PLAINTIFF
United States of America

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, ,
CV 01-176-BLG-SPW

Plaintiff,
vs.
AGREED FINAL ORDER IN
LESLIE A. FOURSTAR ATCHICO, GARNISHMENT
Defendant,
WEST ELECTRONICS INC.,
Garni§hee.

 

 

The parties, the United States of America, the judgment defendant, and the

garnishee defendant, agree and stipulate as follows:

oz\chs\Templmes\AGR.aocx 1

'l. The judgment defendant's name, social security number are: Leslie A.

Fourstar Atchico, ***-**-9567. The defendant resides in Poplar, Montana.

2. A Judgment was entered against the judgment defendant in this action
in the amount of $26,092.99. The total balance due on the Judgment is $21,869.94,
as of November 15, 2018.

3. The garnishee, whose address is P.O. Box 577, Poplar, MT 59255, has
in its possession, custody or control property of the judgment defendant in the form
of Wages paid to the judgment defendant

4. The judgment defendant waives services of an application for a writ of
continuing garnishment pursuant to Section 3205 of the Federal Debt Collection
Procedures Act of 1990 (FDCPA), 28 U.S.C. § 3205, and further waives her right
to a hearing under section 3205 and any other process to which the judgment
defendant may be entitled under the FDCPA.

5. The garnishee also waives service of an application for a writ of
continuing garnishment pursuant to 28 U.S.C. § 3205 and further waives its right
to answer and waives being heard in this matter and any other process to which the
garnishee defendant may be entitled under the FDCPA.

6. The judgment defendant agrees and stipulates that her wages are subject
to garnishment under 28 U.S.C. § 3205 and expressly agrees and stipulates that the

entry of a final order in garnishment is proper.

o;\cocs\Templaces\AGR.docx 2

7. The parties therefore agree and stipulate to the entry of a final order in
garnishment against the non exempt wages of the judgment defendant lt is
expressly agreed and stipulated to by the parties that the garnishee defendant shall
pay to the United States the total sum of $50.00 every week, which shall be
withheld from the wages owed the judgment defendant lt is further Stipulated that
upon request of the Office of the United States Attomey or U.S. Probation Office
the judgment defendant shall provide a new financial statement, tax returns, or any
other financial information After review of the updated financial information,
payments may change in accordance with current financial stams.

8. These sums will be applied to the judgment rendered against Leslie A.
Fourstar Atchico in this cause. These payments are to continue until the unpaid
balance is fully paid and satisfied

Checks should be made payable to: "U.S. Department of Justice",

erencing 2002A60122 and mailed to: / 1 y Gdl_/
l ru% ~er\-l<f
_ . Central Intake Facility Fl/[\`t'”© ZFYXQ)/Q OLI'€»Q/
Re: 2002A60 t s j\
tie @> pw@ml</,

P.O. Box 790363
9. Nothing in this agreement prevents the plaintiff from pursuing

 
    
  

St, Louis, l\/IO 63179-0363

administrative offsets of any funds owed to the defendant by any government

agency, including the Internal Revenue Service, and the judgment defendant

o:\c ocs\remp:alesmca`ducx 3

specifically consents to any such offset. Any payments applied to this claim by the
Internal Revenue Service as a result of tax return offsets will be credited as a
payment to the existing balance but will not interrupt the periodic payments
withheld from wages described above unless it results in payment in full.

10. The judgment defendant can at any time, request an accounting of
the funds garnished However, the judgment defendant hereby knowingly waives
any rights that she may have under 28 U.S.C. § 3205(€)(9) to any automatic

accounting

APPRovED AND so oRDERED this Z’ day ongécM¢QL_¢mis.

M_, /. ¢M¢zzzg
ONORABLE SUSAN P. WATTERS
United States District Court Judge

CoNsENTED To BY;

vICTM. FRANCIS
Assistant United States Attorney

Attorney for`PTa-iniiff

`\ 3 t
%M 7<l qCL(/{§’£j//( Olé@/dl @ DATE M§
LEsLIE A. FoURsTAR Arcni<ieL

Judgment Defendant

 

Q`_ ¢:- _{, DATE H/&Cz/g §§
S=U-@&I=E=F*El%R=‘if`€/a\\`v\€'tfc Q_>- Pert “§
WEST ELECTRONICS INC.
Judgment Garnishee

0.\CDCS\Temp|ales\AC-;R.docx 4

